OPINION
BELCHER, Judge.
Upon a trial before the court after waiver of trial by jury, the appellant was convicted for the possession of beer in a dry area for the purpose of sale. The punishment was assessed at a fine of $250.
The sole ground urged as error is the insufficiency of the evidence to support the conviction.
It was stipulated that Smith County was a dry area.
The testimony of the state reveals that three inspectors of the Texas Liquor Control Board, including Inspector Anders, went to the Hilltop Country Club in Smith County. Upon their arrival, the appellant was seen unloading beer from a pickup truck and Manager Moore of the club was standing nearby holding a dolly partially loaded with cases of beer. In response to an inquiry by Anders, the appellant replied that the pickup and the beer belonged to him. There was a total of eighty cases of beer with approximately seventy-five cases on the pickup and five cases on the dolly when the inspectors arrived.
The testimony offered by the appellant was to the effect that the beer was in the possession of Manager Moore of the club.
The trial judge resolved the issues of fact against the appellant. It is concluded that the evidence is sufficient to support the conviction. 3 Branch 2d 18, Sec. 1280.
The judgment is affirmed.